Exhibit 10.2


12% NOTE
DUE JUNE 22, 2018


Issue Date:
March 23, 2018
Principal:
$1,000,000.00
Purchase Price:
$900,000.00





FOR VALUE RECEIVED, the undersigned, DPW Holdings, Inc., a Delaware corporation
with offices at 49430 Lakeview Boulevard, Fremont, CA 94538 ("Maker"), promises
to pay to _______________, a ____________ limited liability company with an
address at _____________________ (including any assignee, "Payee"), on June 22,
2018 (the "Due Date"), the principal amount of One Million Dollars ($1,000,000)
in lawful money of the United States of America (the "Principal”) together with
all accrued but unpaid interest.


Maker acknowledges that this Note has been issued at a 10% original issue
discount.


This Note bears simple interest (the "Interest") at the annual rate of twelve
percent (12%) (the “Rate”), payable, in arrears, on the Interest Payment Dates
(as defined in Section 1 below), until Maker pays the Principal and all accrued
but unpaid Interest (collectively, the “Obligations”) in full.


1.          Interest.  Maker will pay Interest, in arrears, on the twenty-third
day of each month until paid in full (the "Interest Payment Dates") commencing
on April 23, 2018.  Interest on this Note will accrue from the issue date stated
above.  If an Interest Payment Date falls on a date that is not a Business Day
(as defined below), the Interest due on such day shall be payable on the next
succeeding Business Day.  Interest will be computed on a 360-day year of twelve
30-day months.  A “Business Day” is any day other than a Saturday or a Sunday or
a day on which commercial banking institutions in New York, New York are
authorized by law to be closed.


2.          Method of Payment.  Maker will pay Principal and Interest in money
of the United States that at the time of payment is legal tender for the payment
of public and private debts.  Maker may, however, pay Principal and Interest by
its check, subject to collection, or by wire transfer to Payee’s account.  If
less than the then outstanding Principal is paid, this Note shall be surrendered
only for notation by Maker of the Principal payment made and returned to Payee.


3.          No Security.          This Note is unsecured by any assets of the
Maker but is guaranteed by one of its principals.


4.          Maker’s Covenants.  Maker covenants and agrees that from and after
the date hereof and until the date of repayment in full of the Obligations, it
shall comply with the following covenants:


(a)        Payment of Obligations.  Maker will pay the indebtedness evidenced by
this Note according to its terms.


(b)        Maintenance of Existence and Conduct of Business.  Maker shall, and
shall cause each of its subsidiaries to (i) do or cause to be done all things
necessary to preserve and keep in full force and effect its corporate existence
and rights; and (ii) continue to conduct its business so that such business may
be properly and advantageously conducted.


(c)        Books and Records.  Maker shall, and shall cause each of its
subsidiaries, to keep adequate books and records of account with respect to its
business activities.


(d)        Insurance.  Maker shall, and shall cause each of its subsidiaries, if
any, to maintain insurance policies insuring such risks as are customarily
insured against by companies engaged in businesses and/or with property like
those operated and/or owned or leased by Maker or any such subsidiaries, as the
case may be, including but not limited to, insurance policies covering real
property.  All such policies are to be carried with reputable insurance carriers
and shall be in such amounts as are customarily insured against by companies
with similar assets and properties engaged in a similar business.
 
1

--------------------------------------------------------------------------------



(e)        Compliance with Law.  Maker shall comply, and shall cause each of its
subsidiaries, to comply in all material respects with all federal, state, local
and foreign laws and regulations applicable to it or such subsidiaries which, if
breached, would have a material adverse effect on Maker's or such subsidiaries'
business, prospects, operations, properties, assets or condition (financial or
otherwise).


(f)         Compliance with Applicable Securities Laws.  Maker shall file, and
shall cause each of its subsidiaries, where applicable, to file all reports
required to be filed by applicable securities laws and regulations, and such
filings shall be accurate, timely filed and in full compliance with such
securities laws and regulations, and Maker shall continue, and shall cause each
of its subsidiaries, to be in full compliance with all applicable securities
laws and regulations.


(g)        Compliance with Material Agreements, Leases, Licenses and Financial
Obligations.  Maker and/or its subsidiaries’ and affiliates’ will remain in
compliance with all material agreements, leases, licenses and financial
obligations, and each of them shall be kept in full force and effect in
accordance with their respective terms.


(h)        Taxes and Assessments.  Maker will and will cause all of its
subsidiaries to (i) file all tax returns required to be filed under applicable
law, (ii) pay and discharge all taxes, assessments and governmental charges or
levies imposed upon Maker or any of its subsidiaries, upon its income and
profits or upon any properties belonging to it, before the date on which
penalties attach, and (iii) pay all taxes, assessments and governmental charges
or levies that, if unpaid, might become a lien or charge upon any of its or of
its subsidiaries’ properties.


(i)         Notice of Default.  Maker will give written notice to Payee of the
occurrence of any Event of Default (as defined below) under this Note promptly
upon the occurrence thereof.


(j)         Obligation to Continue Filing Public Reports and Maintain Exchange
Listing.  Maker will not, without the prior written consent of Payee, take any
action that will relieve it from its obligation to continue to file reports
pursuant to the Exchange Act or any other applicable federal or state securities
law or result in the delisting of the Common Stock from the NYSE American.
  

5.          Reorganization of Maker.  If Maker is party to a merger,
consolidation or a transaction in which it is not the surviving or continuing
entity or transfers or leases all or substantially all its assets, the person
who is the surviving or continuing entity or is the transferee or lessee of such
assets shall assume the terms of this Note and the Obligations.


6.          Events of Default.  The occurrence or existence of any one or more
of the following events or conditions (regardless of the reason) shall
constitute an "Event of Default":


(a)        Maker shall fail to make any payment of Principal or Interest when
due and payable or declared due and payable pursuant to the terms of this Note
and such failure shall remain uncured for a period of ten (10) days thereafter;


(b)        Maker shall fail at any time to be in material compliance with any of
the covenants set forth in Section 4 of this Note, or shall fail at any time to
be in material compliance with or neglect to perform, keep or observe any of the
provisions of this Note to be complied with, performed, kept or observed by
Maker and such failure shall remain uncured for a period of ten (10) days after
notice thereof has been given by Payee to Maker;


(c)        Any representation or warranty made in this Note by Maker shall be
untrue or incorrect in any material respect as of the date when made or deemed
made;


(d)        Any money judgment, writ or warrant of attachment, or similar process
not covered by insurance exceeding Two Hundred Fifty Thousand ($250,000) Dollars
in the aggregate shall be entered or filed against Maker or any of its
subsidiaries or any of their properties or other assets and shall remain unpaid,
unvacated, unbonded or unstayed for a period of thirty (30) days;


(e)        Maker or any of its subsidiaries shall make an assignment for the
benefit of creditors or shall be unable to pay its debts as they become due for
a period of ten (10) days;
 
2

--------------------------------------------------------------------------------



(f)         Maker or any of its subsidiaries shall have received a written
notice of default related to any material agreement to which it is a party and
such act of default shall remain uncured after any applicable cure period;


(g)        Maker shall enter into or consummate any Change in Control, as
defined at the end of this Section 6, without either Payee’s prior written
consent or the simultaneous payment in full of all Obligations;


(h)        Maker’s shall be liquidated, dissolved, or other terminated;


(i)          Any material adverse change in the Maker’s business, operations,
assets, liabilities, prospects for repayment, properties, condition (financial
or otherwise) or results of operations, or any of its subsidiaries, or any
litigation or governmental proceeding or investigation brought or threatened
against Maker or any of its subsidiaries, or any executive officer or key
employee of Maker or any of its subsidiaries, which materially adversely affects
the business, operations, assets, liabilities, prospects for repayment,
properties, condition (financial or otherwise) or results of operations of Maker
or any of its subsidiaries;


(j)          A case or proceeding shall have been commenced against Maker or any
of its subsidiaries (each a “Proceeding Company”) in a court having competent
jurisdiction seeking a decree or order in respect of a Proceeding Company (i)
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other applicable federal, state or foreign bankruptcy or other
similar law; (ii) appointing a custodian, receiver, liquidator, assignee,
trustee or sequestrator (or similar official) of a Proceeding Company, or any of
its properties; or (iii) ordering the winding-up or liquidation of the affairs
of a Proceeding Company, and such case or proceeding shall remain unstayed or
undismissed for a period of thirty (30) consecutive days  or such court shall
enter a decree or order granting the relief sought in such case or proceeding;
or


(k)        A Proceeding Company shall (i) file a petition seeking relief under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other applicable federal, state or foreign bankruptcy or other similar law;
or (ii) consent to the institution of proceedings thereunder or to the filing of
any such petition or to the appointment of or the taking of possession by a
custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) of such Proceeding Company, or any of its properties.


“Change in Control” means the occurrence of any of the following events: (i) Any
Person, other than Maker, its affiliates or any Maker employee benefit plan
(including any trustee of such plan acting as trustee), is or becomes the
beneficial owner, directly or indirectly, of Maker’s securities representing
more than fifty percent (50%) of the combined voting power of the then
outstanding securities entitled to vote generally in the election of Maker’s
directors (“Voting Securities”); or (ii) Individuals who constitute Maker’s
Board of Directors (the “Incumbent Directors”), as of the beginning of any
twenty-four (24) month period commencing with the date hereof, cease for any
reason to constitute at least a majority of the directors.  Notwithstanding the
foregoing, any individual becoming a director subsequent to the beginning of
such period, whose election or nomination for election by Maker’s shareholders,
was approved by a vote of at least two-thirds (2/3) of the directors then
comprising the Incumbent Directors, shall be considered an Incumbent Director;
or (iii) Consummation by Maker of a recapitalization, reorganization, merger,
consolidation or other similar transaction (a “Business Combination”), with
respect to which all or substantially all of the individuals and entities who
were the beneficial owners of Maker’s voting securities (the “Voting
Securities”) immediately prior to such Business Combination (the “Incumbent
Shareholders”) do not, following consummation of all transactions intended to
constitute part of such Business Combination, beneficially own, directly or
indirectly, fifty percent (50%) or more of the Voting Securities of the
corporation, business trust or other entity resulting from or being the
surviving entity in such Business Combination (the “Surviving Entity”), in
substantially the same proportion as their ownership of such Voting Securities
immediately prior to such Business Combination; or (iv) Consummation of a
complete liquidation or dissolution of Maker, or the sale or other disposition
of all or substantially all of Maker’s assets, other than to a corporation,
business trust or other entity with respect to which, following consummation of
all transactions intended to constitute part of such sale or disposition, more
than fifty percent (50%) of the combined Voting Securities is then owned
beneficially, directly or indirectly, by the Incumbent Shareholders in
substantially the same proportion as their ownership of the Voting Securities
immediately prior to such sale or disposition.  For purposes of this definition,
the following terms shall have the meanings set forth as follows: (A)
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act; and (B) “Person” shall have the meaning as used in Sections 13(d)
and 14(d) of the Exchange Act.
 
3

--------------------------------------------------------------------------------



7.          Rights and Remedies upon an Event of Default.  Upon the occurrence
of any Event of Default, the Obligations will be immediately due and payable in
full and Payee at any time thereafter may at its option accelerate the maturity
of the Obligations.  Upon the occurrence of any such Event of Default, Payee
will have the following rights and remedies:


(a)        Remedies Cumulative, No Waiver.  No right, power or remedy conferred
upon or reserved to Payee by this Note is intended to be exclusive of any other
right, power or remedy, but every such right, power and remedy will be
cumulative and concurrent and will be in addition to any other right, power and
remedy given hereunder or now or hereafter existing at law, in equity or by
statute.  No delay or omission by Payee to exercise any right, power or remedy
accruing upon the occurrence of any Event of Default will exhaust or impair any
such right, power or remedy or will be construed to be a waiver of any such
Event of Default or an acquiescence therein, and every right, power and remedy
given by this Note to Payee may be exercised from time to time and as often as
may be deemed expedient by Payee.


(b)        Late Payment Penalties; Default Interest.  If any payment of interest
is not paid when due, or the Obligations have not been paid on or before the Due
Date, without further notice to Maker, interest on the outstanding Obligations
shall begin to accrue at the rate of 18% per annum (the “Default Rate”) on the
due date of the missed payment until the Maker pays the late interest payment or
the Obligations.  In addition, as a penalty and not as Interest, Payee will add
an additional $100,000 to the principal amount of this Note and Maker will issue
to Payee a stock purchase warrant to purchase 150,000 shares of the Maker’s
common stock at an exercise price of $1.15 and with an expiration date of five
(5) years from the Due Date.


(c)        Application of Remedies.  Any or all proceeds resulting from the
exercise of any or all the foregoing remedies will be applied as set forth
below, or otherwise at the sole option of the Payee
   

(i)
First, to the costs and expenses, including reasonable attorneys’ fees, incurred
by Payee relating to the exercise of its remedies;




(ii)
Second, to the expenses of curing the default that has occurred, if Payee, in
its reasonable discretion, incurs expenses to cure the default that has
occurred, including maintaining the services of a monitor;




(iii)
Third, to the payment of the Obligations, including but not limited to the
payment of accrued but unpaid interest, then to the principal;




(iv)
Fourth, the remainder, if any, to Maker or to any other person lawfully
thereunto entitled.

  
If any deficiency remains after the payments as set forth above, Maker shall
remain liable to Payee for such deficiency.


8.          Limitation of Interest Payments.  Nothing contained in this Note or
in any other agreement between Maker and Payee requires Maker to pay or Payee to
accept Interest in an amount that would subject Maker to any penalty or
forfeiture under the laws of the Commonwealth of Pennsylvania.  Should Payee
receive any payment, which is or would be more than that permitted to be charged
under such laws, such payment shall have been and shall be deemed to have been
made in error and shall automatically be applied to reduce the Principal
outstanding on this Note.


9.          Miscellaneous.


(a)        Effect of Forbearance.  No forbearance, indulgence, delay or failure
to exercise any right or remedy by Payee with respect to this Note shall operate
as a waiver or as an acquiescence in any default.


(b)        Effect of Single or Partial Exercise of Right.  No single or partial
exercise of any right or remedy by Payee shall preclude any other or further
exercise thereof or any exercise of any other right or remedy by Payee.
 
4

--------------------------------------------------------------------------------



(c)        Governing Law; Venue.  This Note shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the
internal laws of the Commonwealth of Pennsylvania applicable to contracts made
and to be performed entirely within such State.  Any action, suit or proceeding
in connection with this Note may be brought against Maker in a federal or state
court of record located in Delaware County, Pennsylvania, and Maker and Payee
each agrees to submit to the personal jurisdiction of such court and waives any
objection which either may have, based on improper venue or forum non
conveniens, to the conduct of any proceeding in any such court and waives
personal service of any and all process upon it, and consents that all such
service of process be made by mail or messenger directed to it at the address
referred to in Section 9(g) below and that service so made shall be deemed to be
completed upon the earlier of actual receipt or five (5) days after the same
shall have been posted to its address.


(d)        Headings.  The headings and captions of the various paragraphs herein
are for convenience of reference only and shall in no way modify any of the
terms or provisions of this Note.


(e)        Loss, Theft, Destruction or Mutilation.  Upon receipt by Maker of
evidence reasonably satisfactory to it of loss, theft, destruction or mutilation
of this Note, Maker shall make and deliver or caused to be made and delivered to
Payee a new Note of like date and tenor in lieu of this Note.


(f)         Modification of Note or Waiver of Terms.  No modification or waiver
of any of the provisions of this Note shall be effective unless in writing and
signed by Maker and Payee and then only to the extent set forth in such writing,
or shall any such modification or waiver be applicable except in the specific
instance for which it is given.  This Note may not be discharged orally but only
in writing duly executed by Payee.


(g)        Notice.  All offers, acceptances, notices, requests, demands and
other communications under this Note shall be in writing and, except as
otherwise provided in this Note or in the loan agreement between the Parties of
even date (the “Loan Agreement”), shall be deemed to have been given only: (i)
when delivered in person; (ii) one (1) day  after deposit with a nationally
recognized overnight courier service;  or, (iii) five (5) days after having been
mailed by certified or registered mail prepaid, to the Parties at their
respective addresses first set forth above, or at such other address as may be
given in writing in future by either party to the other.  Notice may also be
given via electronic or facsimile transmission to a Party who provides such
Party’s fax number or email address to the other Party and shall be deemed to
have been given if receipt of such communication is confirmed by the recipient.


(h)        Transfer.  This Note shall be transferable only on the books of Maker
upon delivery thereof duly endorsed by Payee or by Payee’s duly authorized
attorney or representative, or accompanied by proper evidence of succession,
assignment, or authority to transfer.  In all cases of transfer by an attorney,
executor, administrator, guardian, or other legal representative, duly
authenticated evidence of its or its authority shall be produced.  Upon any
registration of transfer, Maker shall deliver a new Note or Notes to the person
entitled thereto.  Notwithstanding the foregoing, Maker shall have no obligation
to cause this Note to be transferred on its books to any person if, in the
reasonable opinion of counsel to Maker, such transfer does not comply with the
provisions of the Act and the rules and regulations thereunder and/or applicable
state securities laws.


(i)          Presumptions.  Maker hereby represents and acknowledges that
relating to the negotiation of this Note it has been represented by its own
counsel, who has reviewed this Note and advised it as to the legal significance
and consequences of entering into this Note and has participated in the drafting
hereof.  Therefore, this Note shall be construed without regard to any
presumption or rule requiring that it be construed against any one party causing
this Note or any part hereof to be drafted.


(j)          Waivers.


 (i)          Waiver of Trial by Jury.  TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW, MAKER AND PAYEE HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THIS
NOTE OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW OR STATUTORY
CLAIMS.  EACH PARTY RECOGNIZES AND AGREES THAT THE FOREGOING WAIVER CONSTITUTES
A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS NOTE.  EACH PARTY REPRESENTS AND
WARRANTS THAT IT/HE HAS REVIEWED THIS WAIVER WITH ITS/HIS LEGAL COUNSEL AND THAT
IT/HE KNOWINGLY AND VOLUNTARILY WAIVES ITS/HIS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.
 
5

--------------------------------------------------------------------------------



             (ii)          Marshaling of Assets.  Maker hereby waives, to the
extent permitted by law, the benefit of all appraisal, valuation, stay,
extension, reinstatement and redemption laws now in force and those hereafter in
force and all rights of marshaling in the event of any sale hereunder of the
Collateral by Payee or any part or any interest therein.


 (iii)          Successors and Assigns.  This Note shall be binding upon Maker,
its successors, assigns and transferees, and shall inure to the benefit of and
be enforceable by Payee and Payee’s successors and assigns.


(l)          Severability.  If one or more of the provisions or portions of this
Note shall be deemed by any court or quasi-judicial authority to be invalid,
illegal or unenforceable in any respect, the invalidity, illegality or
unenforceability of the remaining provisions, or portions of provisions
contained herein shall not in any way be affected or impaired thereby.


(m)        Gender.  The use of the masculine pronouns or similar terms shall be
deemed to include the feminine and neuter genders as well and vice versa and the
use of the singular pronouns shall be deemed to include the plural as well and
vice versa.
 
6

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Maker has caused this Note to be executed on its behalf by
an officer thereunto duly authorized as of the date set forth above.
  


 
DPW Holdings, Inc. 
   
A Delaware corporation 
           
By:
       
Milton C. Ault III, Chief Executive Officer
 









Agreed and Accepted:


 

 
By: 
     
          _________________, Managing Member
       

 
 
7

--------------------------------------------------------------------------------